 

Exhibit 10.5

 

[v472534_ex10-5img1.jpg]  



 

 

«Name» Plan:  2015 Stock Plan

 



 

 

Dear «First_Name»

 

You have been granted an option to purchase Common Stock of IronPlanet Holdings,
Inc. (the “Company”) as follows:

 

Date of Grant: «Grant_Date»     Exercise Price per Share: «Exercise_Price_share»
    Total Number of Shares Granted: «No_Of_Shares_»     Total Exercise Price:
«Total_Exercise_Price»     Type of Option «Type»     Expiration Date:
«Expiration_Date»     Vesting Commencement Date «Vesting_Commencement_Date»    
Vesting Schedule: So long as your Continuous Service Status continues, the
Shares underlying this Option shall vest and become exercisable in accordance
with the following schedule:  25% of the Shares subject to the Option shall vest
and become exercisable on the twelfth month anniversary of the Vesting
Commencement Date and 1/48th of the total number of Shares subject to the Option
shall vest and become exercisable on the same day of each month thereafter, such
that the Option shall be fully vested at the end of four (4) years following the
Vesting Commencement Date.     Termination Period: This Option may be exercised
for three (3) months after termination of your Continuous Service Status except
as set out in Section 5 of the Stock Option Agreement (but in no event later
than the Expiration Date).  You are responsible for keeping track of these
exercise periods following the termination of your Continuous Service Status for
any reason.  The Company will not provide further notice of such periods.    
Transferability: You may not transfer this Option except as set forth in
Section 6 of the Stock Option Agreement.  You must obtain Company and/or Board
approval prior to any transfer of the Shares received upon exercise of this
Option.

 



 

 

By electronically signing the document, you and the Company agree that this
Option is granted under and governed by the terms and conditions of this Notice
of Stock Option Grant (the “Notice”), the IronPlanet Holdings, Inc. 2015 Stock
Plan (the “Plan”) and the Stock Option Agreement, both of which are attached and
made a part of this document.

 

By electronically signing the Notice, I agree and acknowledge the following:

 

[v472534_ex10-5img2.jpg]

 

 

 

 

(a)          I have been able to access and view this Notice, the Plan, the
Stock Option Agreement, and any ancillary documents and understand that all
rights and obligations with respect to the Option and the shares subject to this
Option are set forth in this Notice, the Plan, the Stock Option Agreement, and
any ancillary documents;;

 

(b)          I agree to all terms and conditions contained in this Notice, the
Plan, the Stock Option Agreement, and any ancillary documents;

 

(c)          I agree and acknowledge that my rights to any Shares underlying the
Option will be earned only as I provide services to the Company over time, that
the grant of the Option is not as consideration for services I rendered to the
Company prior to my date of hire, and that nothing in this Notice or the
attached documents confers upon me any right to continue my employment or
consulting relationship with the Company or any parent, subsidiary, or affiliate
of the Company for any period of time, nor does it interfere in any way with my
right or the Company’s right to terminate that relationship at any time, for any
reason, with or without cause; and

 

(d)          to the extent applicable, the Exercise Price Per Share has been set
at the fair market value of the Shares on the Date of Grant in good faith
compliance with the applicable guidance issued by the IRS under Section 409A of
the Code. However, there is no guarantee that the IRS and other tax authorities
will agree with the valuation and, by electronically signing the Notice, I agree
and acknowledge that the Company, its Board, officers, employees, agents and
stockholders shall not be held liable for any applicable costs, taxes, or
penalties associated with the Option if, in fact, the IRS, or any other tax
authorities or any other person (including, without limitation, a successor
corporation or an acquirer in a change of control) were to determine that the
Option constitutes deferred compensation under Section 409A of the Code or any
other Applicable Laws. I agree that I should consult with my own tax advisor
concerning the tax consequences of such a determination by the IRS and other tax
authorities. For purposes of this paragraph, the term “Company” will be
interpreted to include any Parent, Subsidiary or Affiliate.

 



 

 



IRONPLANET HOLDINGS, INC.   OPTIONEE:*                 By: Douglas P. Feick    
Title: SVP, Corporate Development and
General Counsel    

 

* Signed by Optionee and Company by electronic signature.

 



Signature Page to IronPlanet Holdings, Inc. Notice of Stock Option Grant



 

 2 

 

 

IRONPLANET HOLDINGS, INC.

 

2015 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

1.           Grant of Option. IronPlanet Holdings, Inc., a Delaware corporation
(the “Company”), hereby grants to the person (“Optionee”) named in the Notice of
Stock Option Grant (the “Notice”), an option (the “Option”) to purchase the
total number of shares of Common Stock (the “Shares”) set forth in the Notice,
at the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the IronPlanet Holdings,
Inc. 2015 Stock Plan (the “Plan”) adopted by the Company, which is incorporated
in this Stock Option Agreement (this “Agreement”) by reference. Unless otherwise
defined in this Agreement, the terms used in this Agreement or the Notice shall
have the meanings defined in the Plan.

 

2.           Designation of Option. This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent this Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.

 

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other incentive stock
options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a nonstatutory stock option,
in accordance with Section 5(c) of the Plan.

 

3.           Exercise of Option. This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 7(c) of the Plan as follows:

 

(a)          Right to Exercise.

 

(i)          This Option may not be exercised for a fraction of a share.

 

(ii)         In the event of Optionee’s death, Disability or other termination
of Continuous Service Status, the exercisability of this Option is governed by
Section 5 below, subject to the limitations contained in this Section 3.

 

(iii)        In no event may this Option be exercised after the Expiration Date
set forth in the Notice.

 

(b)          Method of Exercise.

 

(i)          This Option shall be exercisable by execution and delivery of the
Exercise Agreement attached hereto as Exhibit A or of any other form of written
notice approved for such purpose by the Company which shall state Optionee’s
election to exercise this Option, the number of Shares in respect of which this
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such Shares as may be required by
the Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Company in its discretion to constitute adequate delivery. The
written notice shall be accompanied by payment of the aggregate Exercise Price
for the purchased Shares.

 

(ii)         As a condition to the exercise of this Option and as further set
forth in Section 9 of the Plan, Optionee agrees to make adequate provision for
federal, state or other applicable tax, withholding, required deductions or
other payments, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of Shares, whether by withholding, direct payment to the
Company, or otherwise, as determined by the Company in its sole discretion.

 

 

 

 

(iii)        The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of this Option unless such
issuance or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel. This Option
may not be exercised until such time as the Plan has been approved by the
holders of capital stock of the Company, or if the issuance of such Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any Applicable Laws, including any applicable U.S.
federal or state securities laws or any other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by the Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which this Option is exercised with respect to such
Shares.

 

(iv)        Subject to compliance with Applicable Laws, this Option shall be
deemed to be exercised upon receipt by the Company of the appropriate written
notice of exercise accompanied by the Exercise Price and the satisfaction of any
applicable obligations described in Section 3(b)(ii) above.

 

4.           Method of Payment. Payment of the Exercise Price shall be by cash
or check or, following the date, if any, upon which the Common Stock is a Listed
Security, by Cashless Exercise pursuant to which the Optionee delivers an
irrevocable direction to a securities broker (on a form prescribed by the
Company and according to a procedure established by the Company).

 

5.           Termination of Relationship. Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise this Option only as set forth in the Notice and this
Section 5. If Optionee does not exercise this Option within the Termination
Period set forth in the Notice or the termination periods set forth below, this
Option shall terminate in its entirety. In no event, may any Option be exercised
after the Expiration Date of this Option as set forth in the Notice.

 

(a)          General Termination. In the event of termination of Optionee’s
Continuous Service Status other than as a result of Optionee’s Disability or
death or Optionee’s termination for Cause, Optionee may, to the extent Optionee
is vested in the Optioned Stock, exercise this Option during the Termination
Period set forth in the Notice.

 

(b)          Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
Disability, Optionee may, but only within 12 months following the Termination
Date, exercise this Option to the extent Optionee is vested in the Optioned
Stock.

 

(c)          Death of Optionee. In the event of termination of Optionee’s
Continuous Service Status as a result of Optionee’s death, or in the event of
Optionee’s death within 3 months following Optionee’s Termination Date, this
Option may be exercised at any time within 12 months following the Termination
Date, or if later, 12 months following the date of death by any beneficiaries
designated in accordance with Section 16 of the Plan or, if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent
Optionee is vested in the Optioned Stock.

 

(d)          Termination for Cause. In the event of termination of Optionee’s
Continuous Service Status for Cause, this Option (including any vested portion
thereof) shall immediately terminate in its entirety upon first notification to
Optionee of such termination for Cause. If Optionee’s Continuous Service Status
is suspended pending an investigation of whether Optionee’s Continuous Service
Status will be terminated for Cause, all Optionee’s rights under this Option,
including the right to exercise this Option, shall be suspended during the
investigation period.

 

6.           Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her. The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

 

 -2- 

 

 

7.           Lock-Up Agreement. If so requested by the Company or the
underwriters in connection with the initial public offering of the Company’s
securities registered under the Securities Act of 1933, as amended, Optionee
shall not sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any securities of the Company however or whenever
acquired (except for those being registered) without the prior written consent
of the Company or such underwriters, as the case may be, for 180 days from the
effective date of the registration statement, plus such additional period, to
the extent required by FINRA rules, up to a maximum of 216 days from the
effective date of the registration statement, and Optionee shall execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of such offering.

 

8.           Effect of Agreement. Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan. Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the
Administrator regarding any questions relating to this Option. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.

 

9.           Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on this
Option and the Shares subject to this Option and on any other Award or Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan. Optionee agrees to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Furthermore,
Optionee acknowledges that the Applicable Laws of the country in which Optionee
is residing or working at the time of grant, holding, vesting, and exercise of
the Option or the holding or sale of Shares received pursuant to the Option
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject Optionee to additional procedural or
regulatory requirements that Optionee is and will be solely responsible for and
must fulfill.

 

10.         Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to Optionee’s current or future participation
in the Plan, this Option, the Shares subject to this Option, any other Company
Securities or any other Company-related documents, by electronic means. By
accepting this Option, whether electronically or otherwise, Optionee hereby (i)
consents to receive such documents by electronic means, (ii) consents to the use
of electronic signatures, and (iii) if applicable, agrees to participate in the
Plan and/or receive any such documents through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company, including but not limited to the use of electronic signatures or
click-through electronic acceptance of terms and conditions.

 

11.         Miscellaneous.

 

(a)          Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of California, without
giving effect to principles of conflicts of law. For purposes of litigating any
dispute that may arise directly or indirectly from this Agreement, the parties
hereby submit and consent to the exclusive jurisdiction of the state of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States located in
California and no other courts.

 

(b)          Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

(c)          Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.

 

(d)          Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

 

 -3- 

 

 

(e)          Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.

 

(f)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)          Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(h)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution
of an original, and a facsimile signature will be deemed an original and valid
signature.

 

 -4- 

 

 

EXHIBIT A

 

IRONPLANET HOLDINGS, INC.

 

2015 STOCK PLAN

 

EXERCISE AGREEMENT

 

This Exercise Agreement (this “Agreement”) is made as of _______________, by and
between IronPlanet Holdings, Inc., a Delaware corporation (the “Company”), and
____________________ (“Purchaser”). To the extent any capitalized terms used in
this Agreement are not defined, they shall have the meaning ascribed to them in
the Company’s 2015 Stock Plan (the “Plan”) and the Option Agreement (as defined
below).

 

1.           Exercise of Option. Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase _____________
shares of the Common Stock (the “Shares”) of the Company under and pursuant to
the Plan, the Notice of Stock Option Grant and the Stock Option Agreement
granted __________ (the “Option Agreement”). The purchase price for the Shares
shall be $__________ per Share for a total purchase price of $___________. The
term “Shares” refers to the purchased Shares and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares.

 

2.           Time and Place of Exercise. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement, the payment of
the aggregate exercise price by any method listed in Section 4 of the Option
Agreement, and the satisfaction of any applicable tax, withholding, required
deductions or other payments, all in accordance with the provisions of
Section 3(b) of the Option Agreement. The Company shall issue the Shares to
Purchaser by entering such Shares in Purchaser’s name as of such date in the
books and records of the Company or, if applicable, a duly authorized transfer
agent of the Company, against payment of the exercise price therefor by
Purchaser. The Company will deliver to Purchaser a stock certificate or, in the
case of uncertificated securities, upon request, a notice of issuance, for the
Shares as soon as practicable following such date.

 

3.           Limitations on Transfer. Purchaser acknowledges and agrees that the
Shares purchased under this Agreement are subject to (i) the transfer
restrictions set forth in Section 12 of the Plan and (ii) any other limitation
or restriction on transfer created by Applicable Laws. Purchaser shall not
assign, encumber or dispose of any interest in the Shares except to the extent
permitted by, and in compliance with, Section 12 of the Plan, Applicable Laws
and the provisions below.

 

(a)          Transfer Restrictions; Right of First Refusal. Before any Shares
held by Purchaser or any transferee of Purchaser (either being sometimes
referred to herein as the “Holder”) may be sold or otherwise transferred
(including transfer by gift or operation of law), the Company shall first have
the right to approve such sale or transfer, in full or in part, and shall then
have the right to purchase all or any part of the Shares proposed to be sold or
transferred, in each case, in its sole and absolute discretion (the “Right of
First Refusal”). If the Holder would like to sell or transfer any Shares, the
Holder must provide the Company or its assignee(s) with a Notice (as defined
below) requesting approval to sell or transfer the Shares and offering the
Company or its assignee(s) a Right of First Refusal on the terms and conditions
set forth in this Section 3(a). The Company may either (1) exercise its Right of
First Refusal in full or in part and purchase such Shares pursuant to this
Section 3(a), (2) decline to exercise its Right of First Refusal in full or in
part and permit the sale or transfer of such Shares to the Proposed Transferee
(as defined below) in full or in part, or (3) decline to exercise its Right of
First Refusal in full or in part and decline the request to sell or transfer the
Shares in full or in part.

 

(i)          Notice of Proposed Transfer. The Holder of the Shares shall deliver
to the Company a written notice (the “Notice”) stating: (A) the Holder’s desire
to sell or otherwise transfer such Shares; (B) the name of each proposed
purchaser or other transferee (“Proposed Transferee”); (C) the number of Shares
to be sold or transferred to each Proposed Transferee; (D) the terms and
conditions of each proposed sale or transfer, including (without limitation) the
purchase price for such Shares (the “Purchase Price”); and (E) the Holder’s
offer to the Company or its assignee(s) to purchase the Shares at the Purchase
Price and upon the same terms (or terms that are no less favorable to the
Company).

 

 

 

 

(ii)         Exercise of Right of First Refusal. At any time within 30 days
after receipt of the Notice, the Company and/or its assignee(s) shall deliver a
written notice to the Holder indicating whether the Company and/or its
assignee(s) elect to permit or reject the proposed sale or transfer, in full or
in part, and/or elect to accept or decline the offer to purchase any or all of
the Shares proposed to be sold or transferred to any one or more of the Proposed
Transferees, at the Purchase Price, provided that if the Purchase Price consists
of no legal consideration (as, for example, in the case of a transfer by gift),
the purchase price will be the fair market value of the Shares as determined in
good faith by the Company. If the Purchase Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Company in good faith.

 

(iii)        Payment. Payment of the Purchase Price shall be made, at the
election of the Company or its assignee(s), in cash (by check), by cancellation
of all or a portion of any outstanding indebtedness, or by any combination
thereof within 60 days after receipt of the Notice or in the manner and at the
times set forth in the Notice.

 

(iv)        Holder’s Right to Transfer. If any of the Shares proposed in the
Notice to be sold or transferred to a given Proposed Transferee are both (A) not
purchased by the Company and/or its assignee(s) as provided in this Section 3(a)
and (B) approved by the Company to be sold or transferred, then the Holder may
sell or otherwise transfer any such Shares to the applicable Proposed Transferee
at the Purchase Price or at a higher price, provided that such sale or other
transfer is consummated within 120 days after the date of the Notice; provided
that any such sale or other transfer is also effected in accordance with the
transfer restrictions set forth in the Plan and any Applicable Laws and the
Proposed Transferee agrees in writing that the Plan and the provisions of the
Option Agreement and this Agreement, including this Section 3 and the waiver of
statutory information rights in Section 8, shall continue to apply to the Shares
in the hands of such Proposed Transferee. The Company, in consultation with its
legal counsel, may require the Holder to provide an opinion of counsel
evidencing compliance with Applicable Laws. If the Shares described in the
Notice are not transferred to the Proposed Transferee within such period, or if
the Holder proposes to change the price or other terms to make them more
favorable to the Proposed Transferee, a new Notice shall be given to the
Company, and the Company and/or its assignees shall again have the right to
approve such transfer and be offered the Right of First Refusal.

 

(v)         Exception for Certain Family Transfers. Anything to the contrary
contained in this Section 3(a) notwithstanding, the transfer of any or all of
the Shares during Holder’s lifetime or on Holder’s death by will or intestacy to
Holder’s Immediate Family or a trust for the benefit of Holder’s Immediate
Family shall be exempt from the provisions of this Section 3(a). “Immediate
Family” as used herein shall mean lineal descendant or antecedent, spouse (or
spouse’s antecedents), father, mother, brother or sister (or their descendants),
stepchild (or their antecedents or descendants), aunt or uncle (or their
antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships. In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of the Plan and the provisions of the
Option Agreement and this Agreement, including this Section 3 and Section 8, and
there shall be no further transfer of such Shares except in accordance with the
terms of this Section 3 and the Plan.

 

(b)          Company’s Right to Purchase upon Involuntary Transfer. In the event
of any transfer by operation of law or other involuntary transfer (including
death or divorce, but excluding a transfer to Immediate Family as set forth in
Section 3(a)(v) above) of all or a portion of the Shares by the record holder
thereof, the Company shall have an option to purchase any or all of the Shares
transferred at the Fair Market Value of the Shares on the date of transfer (as
determined by the Company in its sole discretion). Upon such a transfer, the
Holder shall promptly notify the Secretary of the Company of such transfer. The
right to purchase such Shares shall be provided to the Company for a period of
30 days following receipt by the Company of written notice from the Holder.

 

(c)          Assignment. The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any holder or holders of capital
stock of the Company or other persons or organizations.

 

(d)          Restrictions Binding on Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the Plan and the provisions of the Option Agreement and this Agreement,
including, without limitation, Section 7 of the Option Agreement, Sections 3 and
8 of this Agreement and Section 12 of the Plan. Any sale or transfer of the
Shares shall be void unless the provisions of this Agreement are satisfied.

 

 -2- 

 

 

(e)          Termination of Rights. The transfer restrictions set forth in
Section 3(a) above and Section 12 of the Plan, the Right of First Refusal
granted the Company by Section 3(a) above and the option to repurchase the
Shares in the event of an involuntary transfer granted the Company by
Section 3(b) above shall terminate upon (i) the first sale of Common Stock of
the Company to the general public pursuant to a registration statement filed
with and declared effective by the Securities and Exchange Commission under the
Securities Act (other than a registration statement relating solely to the
issuance of Common Stock pursuant to a business combination or an employee
incentive or benefit plan) or (ii) any transfer or conversion of Shares made
pursuant to a statutory merger or statutory consolidation of the Company with or
into another corporation or corporations if the common stock of the surviving
corporation or any direct or indirect parent corporation thereof is registered
under the Exchange Act. Upon termination of such transfer restrictions, the
Company will remove any stop-transfer notices referred to in Section 6(b) below
and related to the restrictions in this Section 3 and a new stock certificate
or, in the case of uncertificated securities, notice of issuance, for the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 6(a)(ii) below and delivered to Holder.

 

(f)           Lock-Up Agreement. The lock-up provisions set forth in Section 7
of the Option Agreement shall apply to the Shares issued upon exercise of the
Option hereunder and Purchaser reaffirms Purchaser’s obligations set forth
therein.

 

4.           Investment and Taxation Representations. In connection with the
purchase of the Shares, Purchaser represents to the Company the following:

 

(a)          Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing the Shares for investment for Purchaser’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law. Purchaser does not have any present intention to transfer the Shares
to any other person or entity.

 

(b)          Purchaser understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.

 

(c)          Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities.

 

(d)          Purchaser is familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Purchaser understands that
the Company provides no assurances as to whether he or she will be able to
resell any or all of the Shares pursuant to Rule 144, which rule requires, among
other things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 4(d),
Purchaser acknowledges and agrees to the restrictions set forth in Section 4(e)
below.

 

(e)          Purchaser further understands that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 is
not exclusive, the Staff of the Securities and Exchange Commission has expressed
its opinion that persons proposing to sell private placement securities other
than in a registered offering and otherwise than pursuant to Rule 144 will have
a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales, and that such persons and
their respective brokers who participate in such transactions do so at their own
risk.

 

(f)           Purchaser represents that Purchaser is not subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (attached hereto as Annex I).

 

 -3- 

 

 

(g)          Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Shares and
that Purchaser is not relying on the Company for any tax advice.

 

5.           Voting Provisions. As a condition precedent to entering into this
Agreement, at the request of the Company, Purchaser shall become a party to any
voting agreement to which the Company is a party at the time of Purchaser’s
execution and delivery of this Agreement, as such voting agreement may be
thereafter amended from time to time (the “Voting Agreement”), by executing an
adoption agreement or counterpart signature page agreeing to be bound by and
subject to the terms of the Voting Agreement and to vote the Shares in the
capacity of a “Common Holder” and a “Stockholder,” as such terms may be defined
in the Voting Agreement.

 

6.           Restrictive Legends and Stop-Transfer Orders.

 

(a)          Legends. Any stock certificate or, in the case of uncertificated
securities, any notice of issuance, for the Shares shall bear the following
legends (as well as any legends required by the Company or applicable state and
federal corporate and securities laws):

 

(i)          “THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii)         “THE SECURITIES referenced herein MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE Company AND THE
stockholder, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE Company at no charge.”

 

(iii)        “THE TRANSFER OF THE SECURITIES IS SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS SET FORTH IN THE COMPANY’S STOCK PLAN, COPIES OF WHICH MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.
THE COMPANY SHALL NOT REGISTER OR OTHERWISE RECOGNIZE OR GIVE EFFECT TO ANY
PURPORTED TRANSFER OF SECURITIES THAT DOES NOT COMPLY WITH SUCH TRANSFER
RESTRICTIONS.”

 

(iv)        Any legend required by the Voting Agreement, as applicable.

 

(b)          Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)          Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

 

(d)          Required Notices. Purchaser acknowledges that the Shares are issued
and shall be held subject to all the provisions of this Section 6, the
Certificate of Incorporation and the Bylaws of the Company and any amendments
thereto, copies of which are on file at the principal office of the Company. A
statement of all of the rights, preferences, privileges and restrictions granted
to or imposed upon the respective classes and/or series of shares of stock of
the Company and upon the holders thereof may be obtained by any stockholder upon
request and without charge, at the principal office of the Company, and the
Company will furnish any stockholder, upon request and without charge, a copy of
such statement. Purchaser acknowledges that the provisions of this Section 6
shall constitute the notices required by Sections 151(f) and 202(a) of the
Delaware General Corporation Law and the Purchaser hereby expressly waives the
requirement of Section 151(f) of the Delaware General Corporation Law that it
receive the written notice provided for in Sections 151(f) and 202(a) of the
Delaware General Corporation Law within a reasonable time after the issuance of
the Shares.

 

 -4- 

 

 

7.           No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent, subsidiary or
affiliate of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.

 

8.           Waiver of Statutory Information Rights. Purchaser acknowledges and
understands that, but for the waiver made herein, Purchaser would be entitled,
upon written demand under oath stating the purpose thereof, to inspect for any
proper purpose, and to make copies and extracts from, the Company’s stock
ledger, a list of its stockholders, and its other books and records, and the
books and records of subsidiaries of the Company, if any, under the
circumstances and in the manner provided in Section 220 of the Delaware General
Corporation Law (any and all such rights, and any and all such other rights of
Purchaser as may be provided for in Section 220, the “Inspection Rights”). In
light of the foregoing, until the first sale of Common Stock of the Company to
the general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended, Purchaser hereby unconditionally and irrevocably waives the
Inspection Rights, whether such Inspection Rights would be exercised or pursued
directly or indirectly pursuant to Section 220 or otherwise, and covenants and
agrees never to directly or indirectly commence, voluntarily aid in any way,
prosecute, assign, transfer, or cause to be commenced any claim, action, cause
of action, or other proceeding to pursue or exercise the Inspection Rights. The
foregoing waiver applies to the Inspection Rights of Purchaser in Purchaser’s
capacity as a stockholder and shall not affect any rights of a director, in his
or her capacity as such, under Section 220. The foregoing waiver shall not apply
to any contractual inspection rights of Purchaser under any written agreement
with the Company.

 

9.           Miscellaneous.

 

(a)          Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of California, without
giving effect to principles of conflicts of law. For purposes of litigating any
dispute that may arise directly or indirectly from this Agreement, the parties
hereby submit and consent to the exclusive jurisdiction of the state of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States located in
California and no other courts.

 

(b)          Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

(c)          Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.

 

(d)          Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

 

(e)          Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.

 

(f)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under Applicable Law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

 -5- 

 

 

(g)          Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(h)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution
of an original, and a facsimile signature will be deemed an original and valid
signature.

 

(i)           Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to this Agreement or any notices
required by applicable law or the Company’s Certificate of Incorporation or
Bylaws by email or any other electronic means. Purchaser hereby consents to (i)
conduct business electronically (ii) receive such documents and notices by such
electronic delivery and (iii) sign documents electronically and agrees to
participate through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

(j)           California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

[Signature Page Follows]

 

 -6- 

 

 

The parties have executed this Exercise Agreement as of the date first set forth
above.

 

 

  COMPANY:       IRONPLANET HOLDINGS, INC.         By:     Name:     Title:    
      PURCHASER:               (Signature)               (Print Name)          
Address:        

 

I, ____________________, spouse of ____________________ (“Purchaser”), have read
and hereby approve the foregoing Agreement. In consideration of the Company’s
granting my spouse the right to purchase the Shares as set forth in the
Agreement, I hereby agree to be bound irrevocably by the Agreement and further
agree that any community property or other such interest that I may have in the
Shares shall hereby be similarly bound by the Agreement. I hereby appoint my
spouse as my attorney-in-fact with respect to any amendment or exercise of any
rights under the Agreement.

 



      Spouse of Purchaser

 

 -7- 

 

 

Annex I

 

Rule 506(d)(1)(i) to (viii) under the Securities Act of 1933, as amended

 

(i) Has been convicted, within ten years before such sale (or five years, in the
case of issuers, their predecessors and affiliated issuers), of any felony or
misdemeanor:

 

(A) In connection with the purchase or sale of any security;

(B) Involving the making of any false filing with the Commission; or

(C) Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities;

 

(ii) Is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before such sale, that, at the time of
such sale, restrains or enjoins such person from engaging or continuing to
engage in any conduct or practice:

 

(A) In connection with the purchase or sale of any security;

(B) Involving the making of any false filing with the Commission; or

(C) Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities;

 

(iii) Is subject to a final order of a state securities commission (or an agency
or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:

 

(A) At the time of such sale, bars the person from:

(1) Association with an entity regulated by such commission, authority, agency,
or officer;

(2) Engaging in the business of securities, insurance or banking; or

(3) Engaging in savings association or credit union activities; or

 

(B) Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before such sale;

 

(iv) Is subject to an order of the Commission entered pursuant to section 15(b)
or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b) or 78o-4(c))
or section 203(e) or (f) of the Investment Advisers Act of 1940 (15 U.S.C.
80b-3(e) or (f)) that, at the time of such sale:

 

(A) Suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser;

(B) Places limitations on the activities, functions or operations of such
person; or

(C)Bars such person from being associated with any entity or from participating
in the offering of any penny stock;

 

(v) Is subject to any order of the Commission entered within five years before
such sale that, at the time of such sale, orders the person to cease and desist
from committing or causing a violation or future violation of:

 

(A) Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78o(c)(1)) and section 206(1) of the Investment Advisers
Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation thereunder; or

(B) Section 5 of the Securities Act of 1933 (15 U.S.C. 77e).

 

(vi) Is suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade;

 

(vii) Has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the Commission that, within five years before such sale, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, at the time of such sale, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

 

(viii) Is subject to a United States Postal Service false representation order
entered within five years before such sale, or is, at the time of such sale,
subject to a temporary restraining order or preliminary injunction with respect
to conduct alleged by the United States Postal Service to constitute a scheme or
device for obtaining money or property through the mail by means of false
representations.

 

 

